Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Jaguar Mining Reports Q2 2009 Earnings << Record Net Income of $0.12/share and Operating Cash Flow of $12.0 Million JAG - TSX/NYSE >> CONCORD, NH, Aug. 10 /CNW/ - Jaguar Mining Inc. ("Jaguar" or the "Company") (JAG: TSX/NYSE, JAG.NT: TSX) reports its financial and operational results for the period ended June 30, 2009. All figures are in U.S. dollars. << Q2 2009 Highlights - Q2 2009 net income of $9.7 million or $0.12 per basic and fully diluted share compared to a net loss of $0.4 million or $0.01 per basic and fully diluted share in Q2 2008. Net income for Q2 2009 benefitted from a 51% increase in the number of ounces of gold sold during the quarter and foreign exchange gains attributable to the Company's treasury management program. - Q2 2009 gold sales rose to 35,561 ounces at an average price of $922 per ounce yielding revenue of $32.8 million compared to Q2 2008 gold sales of 23,537 ounces at an average price of $900 per ounce and revenue of $21.2 million. This represents a 55% increase in gold sales revenue. - Q2 2009 gold production totaled 40,758 ounces at an average cash operating cost of $466 per ounce compared to 20,782 ounces at an average cash operating cost of $455 per ounce during the same period last year, a production increase of 96% (see Non-GAAP Performance Measures). - Q2 2009 gross profit increased to $9.1 million from $6.0 million in Q2 2008, a gross profit increase of 52%. - Q2 2009 cash provided by operating activities totaled $12.0 million compared to negative $1.2 million in Q2 2008. - Jaguar invested $20.1 million in growth projects in Q2 2009, down 33% from the $29.8 million invested in Q2 2008. - As of June 30, 2009 the Company held cash and cash equivalents of approximately $82.3 million, including $3.1 million of restricted cash. Restricted cash was required to maintain a facility for forward currency hedging. - Overall, Q2 2009 gold production was on target with the Company's 2009 Plan. Despite higher than planned costs, the Company's actual Q2 2009 cash operating margin (see Non-GAAP Performance Measures) of $456 per ounce slightly exceeded the Company's expected cash operating margin of $450 per ounce. Higher than planned gold realizations more than offset the increase in cash operating costs. >> Commenting on the Q2 2009 results, Daniel R. Titcomb, Jaguar's President and CEO stated, "Our strong second quarter financial performance is another indication that Jaguar's focused effort continues to build shareholder value by growing our operations in tandem with sound financial management. As we continue with our organic growth initiatives, including the Phase I expansion of the Turmalina operation and the build-out of the Caete Project, we believe our financial performance will steadily gain, including operating cash flow and earnings." << 1st Half 2009 Highlights - For the six months ended June 30, 2009 net income of $14.5 million or $0.20 per basic share and $0.19 per fully diluted share compared to net income of $0.5 million or $0.01 per basic and fully diluted share for the same period in 2008. Net income during the first six months of 2009 benefitted from a 63% increase in the number of ounces of gold sold during the quarter as well as foreign exchange gains. - First half 2009 gold sales rose to 71,440 ounces at an average price of $925 per ounce yielding revenue of $66.1 million compared to gold sales of 43,880 ounces at an average price of $911 per ounce and revenue of $40.0 million for the same period in 2008. - First half 2009 gold production totaled 73,627 ounces of gold at an average cash operating cost of $440 per ounce compared to 42,195 ounces at an average cash operating cost of $442 per ounce during the same period last year (see Non-GAAP Performance Measures). - Gross profit for the six months ended June 30, 2009 increased to $20.4 million from $13.3 million during the same period in 2008. - Cash provided by operating activities during the first half of 2009 totaled $17.9 million compared to negative $3.4 million during the first half of 2008. - Invested $25.6 million in growth projects during the first half of 2009, down from the $55.6 million invested during the same period in 2008. - Achieved underground development targets of 6.4 km for the six months ended June 30, 2009. - On-schedule for the Turmalina expansion and primary installations at the Caete Project. Summary of Key Operating Results The following is a summary of key operating results. Three Months Ended Six Months Ended June 30 June 30 2009 2008 2009 2008 (unaudited) ($ in 000s, except per share amounts) Gold sales $ 32,786 $ 21,187 $ 66,072 $ 39,984 Ounces sold 35,561 23,537 71,440 43,880 Average sales price $ / ounce 922 900 925 911 Gross profit 9,111 6,013 20,405 13,349 Net income (loss) 9,724 (351) 14,483 487 Basic earnings (loss) per share 0.12 (0.01) 0.20 0.01 Diluted earnings (loss) per share 0.12 (0.01) 0.19 0.01 Weighted avg. (number sign) of shares outstanding - basic 77,957,007 64,161,622 73,315,017 61,796,255 Weighted avg. (number sign) of shares outstanding - diluted 79,787,135 64,161,622 74,685,075 65,311,115 Additional details are available in the Company's filings on SEDAR and EDGAR, including Management's Discussion and Analysis of Financial Condition and Results of Operations and Interim Consolidated Financial Statements for the period ended June 30, 2009. 2009 Outlook The Company's 2009 production and cash operating cost estimates are as follows: Actual Estimated Actual Estimated Estimated Operation 1st Half FY 2009 1st Half 2nd Half FY 2009 2009 2009 2009 Production Production Cash Cash Cash Operating Operating Operating Cost Cost Cost (oz) (oz) ($/oz) ($/oz) ($/oz) Turmalina 38,638 85,000-90,000 $377 $369-409 $373-395 Paciencia 30,037 65,000-70,000 $490 $355-394 $417-435 Sabara 4,952 15,000 $628 $587-653 $601-641 Total 73,627 165,000-175,000 $440 $388-430 $411-426 Note: Estimated 2nd Half 2009 cash operating costs based on R$2.0 to R$1.8 per $1.00. FY2009 cash operating cost estimate includes 1st Half actual based on average of R$2.20 per $1.00 >> Non-GAAP Performance Measures The Company has included the non-GAAP performance measures discussed below in this press release. These non-GAAP performance measures do not have any standardized meaning prescribed by Canadian GAAP ("GAAP") and, therefore, may not be comparable to similar measures presented by other companies. The Company believes that, in addition to conventional measures prepared in accordance with GAAP, these non-GAAP measures provide investors with additional information that will better enable them to evaluate the Company's performance. Accordingly, these Non-GAAP measures are intended to provide additional information and should not be considered in isolation or as a substitute for measures of performance prepared with GAAP. The Company has included cash operating cost per ounce processed and cash operating margin per ounce because it believes these figures are a useful indicator of a mine's performance as they provide: (i) a measure of the mine's cash margin per ounce, by comparison of the cash operating costs per ounce to the price of gold; (ii) the trend in costs as the mine matures; and, (iii) an internal benchmark of performance to allow for comparison against other mines.
